Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 19 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 19 April 1823
				
				Your Letter is this moment brought me and I really cannot conceive what you mean my Dear Charles by John’s thirteen Letter a week or who  the numerous correspondents can be from whom he receives them—I am perfectly sure that neither of you could take time to read them much less to answer them—The roads have been so bad that the course of the Mails has been much interrupted and I fear I have not been as punctual as I might be—I write so much in the Winter I lose the relish for it in the Spring and added to that we are  as you know so stupidly quiet unless we possess great and extraordinary genius it is not possible to write a Letter worth reading—Your father was much amused at the idea of your assumption of dignity when you write to him and as he made no answer to your petition I will advise you to delay your project until after Commencement—when you begin your Junr. year you will have more leisure to attend to it and will of course make a greater proficiency so as to attain the end to which you aspire—The papers have this day announced Mr Quincy’s election as Mayor—it is a lofty aspiration for place and he must no doubt be much gratified by his success more especially by such an overwhelming majority!!!I have no doubt of John’s success; the only thing that he wants is confidence in himself and I hope I shall here that he modestly assumed that easy assurance which will carry him through with flying colours—Your taste is so much improved to your studies I have no doubt of your having your turn when you will be as “amusing” as your brother is now—We are about to have a succession of Balls on account of Miss Thompson’s marriage and I wish they were all over most sincerely—This would probably interest both John and you and at any rate I hope it will furnish something to rattle about in future Letters—Poor George was invited to be one of the Groomsmen but his arm is not yet in such a state as to enable him to wear his Coat—God Bless you both is most sincerely prayed by your mother
				
					L. C. Adams
				
				
			